Title: From George Washington to General Henry Clinton, 1 March 1779
From: Washington, George
To: Clinton, Henry


Sir
Head Quarters Middlebrook 1st March 1779.

You have herewith inclosed a passport for £10,000 Stg on board the Brig Lady Howe; for Hampton road in Virginia.
I have also transmitted a passport for the Schooner Argyle, Magnus Crosbie Master, but confined it to the same place.

It is a much shorter passage from Hampton road to Alexandria or George-Town on the Potowmack; and as either of these places are nearer to Fort Frederick and Winchester, than Baltimore—the necessaries and specie in the Schooner Argyle may be conveyed in one of the Bay craft from Hampton road to Alexandria or George Town—and from thence by land to their place of destination.
Lest the articles for the prisoners should meet with any unnecessary delay—or my letter to the Governor of the State of Virginia on the subject of receiving and forwarding them, should not have arrived before the Argyle, I send you one to Governor Henry of the same import, which will procure proper craft and persons for their safe conveyance and protection. I have the Honor to be with due consideration Your Excellency’s Obedient humbe Servant
Go: Washington
